—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Herkimer County Family Court (LaRaia, J.). We add only that Family Court properly determined that venue in Herkimer County was proper because petitioner resided there when the action was commenced (see, CPLR 503 [a]) and respondent failed to meet her burden of showing good cause for transfer of venue to Dutchess County (see, Family Ct Act § 174; CPLR 510 [3]; Matter of Tavolacci v Garges, 124 AD2d 734). (Appeal from Order of Herkimer County Family Court, LaRaia, J.—Custody.) Present—Green, J. P., Pine, Fallon, Doerr and Boehm, JJ.